      Case 1:20-cv-10471-JPO Document 7 Filed 12/22/20 Page 1 of 2




                                                    December 22, 2020


The Honorable J. Paul Oetken
U.S. District Court Southern District of New York
40 Foley Square, Room 2101
New York, NY 10007

Re:    Securities and Exchange Commission v. Sequential Brands Group, Inc.,
       20-cv-20471 (JPO)

Dear Judge Oetken:

Plaintiff Securities and Exchange Commission (“SEC”) and Defendant Sequential Brands
Group, Inc. (“Sequential”) write jointly to request a brief extension of the deadline to
move, answer or otherwise respond to the Complaint in the above-referenced matter, and
to seek Your Honor’s approval of a proposed briefing schedule in the event Sequential
files a motion to dismiss. This is the parties’ first request for an extension.

As brief background, Sequential’s counsel waived service of summons on December 16,
2020. Pursuant to Rule 4, Sequential’s deadline to move, answer or otherwise respond to
the Complaint is February 16, 2021.

The parties have agreed to the following revised deadline and briefing schedule, subject
to the Court’s approval:

February 25, 2021: Deadline for Sequential to move, answer or otherwise respond to
the Complaint;

April 26, 2021: Deadline for Securities and Exchange Commission to submit brief in
opposition to Sequential’s Motion to Dismiss;

June 10, 2021: Deadline for Sequential to submit reply brief in further support of
Motion to Dismiss.
Case 1:20-cv-10471-JPO Document 7 Filed 12/22/20 Page 2 of 2



                              Respectfully submitted,




                        By:   Sarah Heaton Concannon
                              (SDNY Bar No. SC-9111)
                              Securities and Exchange Commission
                              100 F Street, N.E.
                              Washington, D.C. 20549
                              Telephone: (202) 551-5361
                              Facsimile: (202) 772-9292
                              Email: ConcannonS@sec.gov

                              Attorney for Plaintiff Securities and
                              Exchange Commission
